     Case 2:17-cv-01657-TLN-DMC Document 53 Filed 07/14/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JOSEPH R. WHEELER, State Bar No. 216721
     Supervising Deputy Attorney General
 3   JANET N. CHEN, State Bar No. 283233
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7317
 6    Fax: (916) 324-5205
      E-mail: Janet.Chen@doj.ca.gov
 7   Attorneys for Defendants
     Farmer, Cherniss, Ebert, Santos, Fox, Gibbs, Diaz,
 8   Tileston, Hopper, Hadrava, Shaw, and Reynoso

 9

10
                              IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                         SACRAMENTO DIVISION
13

14
     CANDICE CROWDER (aka Tristain                          Case No.: 2:17-cv-01657 TLN DMC (PC)
15   Crowder),
                                                        SECOND STIPULATION TO EXTEND
16                                           Plaintiff, STAY OF PROCEEDINGS
17                  v.
18                                                          Judge:        The Hon. Dennis M. Cota
     ROBERT W. FOX, et al.,                                 Trial Date:   None set
19                                                          Action Filed: August 7, 2017
                                          Defendants.
20
21

22         The parties reached an agreement to settle this case on April 16, 2020, and further agreed to

23   hold off on filing the stipulation for dismissal pending payment of the settlement. Accordingly,

24   the parties stipulated to extend the stay in this case, and the stay of proceedings in this matter was

25   extended until July 1, 2020. (ECF Nos. 50, 51.)

26         As of the date of this filing, payment of the settlement amount has not yet been made.

27   Under the settlement agreement, payment can take up to 180 days. Accordingly, the parties

28   ///
                                                        1
           SECOND STIPULATION TO EXTEND STAY OF PROCEEDINGS (2:17-cv-01657 TLN DMC (PC))
     Case 2:17-cv-01657-TLN-DMC Document 53 Filed 07/14/20 Page 2 of 2

 1   hereby agree to stipulate to further extend the stay of proceedings in this case until October 1,

 2   2020. Defendants will file the stipulation for dismissal after payment is made.

 3         IT IS SO STIPULATED.

 4

 5   Dated: July 2, 2020                                      /s/ Janet N. Chen
                                                            Janet N. Chen
 6                                                          Deputy Attorney General
                                                            Attorney for Defendants
 7                                                          Farmer, Cherniss, Ebert, Santos, Fox,
                                                            Gibbs, Diaz, Tileston, Hopper, Hadrava,
 8                                                          Shaw, and Reynoso
 9
     Dated: July 2, 2020                               /s/ Felicia Medina (as authorized on 7/2/20)
10                                                           Felicia Medina
                                                             Medina Orthwein LLP
11                                                           Attorney for Plaintiff Crowder
12
             IT IS SO ORDERED.
13

14         In light of the parties’ stipulation, outlined above, the stay of proceedings in this matter is

15   extended to October 1, 2020.

16

17   Dated: July 13, 2020
                                                           ____________________________________
18                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
           SECOND STIPULATION TO EXTEND STAY OF PROCEEDINGS (2:17-cv-01657 TLN DMC (PC))
